Citation Nr: 0639589	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
subluxation and lateral instability of the right knee, as a 
residual of a meniscectomy of the right knee (right knee 
instability), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, as a residual of a meniscectomy of the right knee 
(right knee arthritis), currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable rating for post-operative 
ganglion scar of the right wrist.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to eligibility for specially adapted housing 
or a special home adaptation grant.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision the RO increased the 
assigned rating for right knee instability from 20 to 30 
percent; and denied a claim for a rating in excess of 10 
percent for the right knee arthritis.  The RO also denied the 
veteran's claims of entitlement to an increased (compensable) 
rating for post-operative ganglion scar of the right wrist; 
as well as entitlement to a TDIU, and to specially adapted 
housing or a special home adaptation grant.  The veteran 
perfected appeals as to each determination.

During the appeal, in a June 2006 rating decision, the RO 
increased the rating assigned for right knee arthritis from 
10 to 20 percent, effective August 16, 2000 (date of claim).  
Since the rating assigned during the appeal did not 
constitute a full grant of the benefit sought, that 
evaluation issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  There is no indication that the 
veteran is claiming an earlier effective date than the date 
of claim for the 20 percent disability rating.

The Board remanded the case for additional development in 
April 2004 and again in February 2006.  As reflected in an 
April 2006 VA examination report, leg length of the veteran's 
right leg was one-half inch shorter than the left leg.  The 
Board finds that the record raises an inferred claim of 
entitlement to service connection for this condition to 
include as secondary to the veteran's service-connected right 
knee disabilities.  This issue is referred to the RO for 
appropriate action. 

FINDINGS OF FACT

1.  The veteran's service-connected recurrent subluxation and 
lateral instability of the right knee is not shown to be 
productive of more than severe recurrent subluxation or 
lateral instability. 

2.   The veteran's service-connected right knee arthritis is 
manifested by painful motion with extension limited to 15 
degrees and flexion limited to 100 degrees.

3.  The veteran's post-operative ganglion scar of the right 
wrist consists of a barely visible 1.5 cm by 2 to 3 mm scar; 
and manifested by minimal if any residual symptoms.

4.  The veteran has 12 years of formal education, and 
additional vocational training; he was employed working at an 
iron foundry, coal mine, with machinery, and most recently as 
a housekeeper from1993 to 1997.

5.  The veteran's service-connected disability consisted of 
recurrent subluxation and lateral instability of the right 
knee, as a residual of a meniscectomy of the right knee 
(right knee instability), currently evaluated as 30 percent 
disabling; arthritis as a residual of a meniscectomy of the 
right knee (right knee arthritis), evaluated as 20 percent 
disabling; and post-operative ganglion scar of the right 
wrist, evaluated as zero percent disabling.  The combined 
disability rating for the veteran's service-connected 
disabilities is 40 percent.

6.  The veteran's service-connected disabilities does not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his education and occupational experience.

7.  The veteran is not entitled to compensation for a 
permanent and total disability due to a service-connected 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for recurrent subluxation and lateral instability of 
the right knee, are not met.  38 U.S.C.A.          § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5257 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for right knee arthritis are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5260, 5261 (2006).

3.  The criteria for a compensable rating for a post-
operative ganglion scar of the right wrist are not met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 
7803, 7804, 7805 (as in effect prior to August 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805 
(as in effect August 30, 2002, and thereafter). 

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2006).

5.  The criteria for special adapted housing or a special 
home adaptation grant are not met.  38 U.S.C.A. § 2101 (West 
Supp. 2005); 38 C.F.R. § 3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in July 
2004 and February 2006.  In these letters, the RO informed 
the veteran of the types of evidence needed in order to 
substantiate his claims of entitlement to higher disability 
ratings for the claimed service-connected disabilities, TDIU, 
and to specially adapted housing or a special home adaptation 
grant.  VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).   The notice letters were issued after the 
initial unfavorable decision.  Thereafter, however, he was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claims again and issued additional supplemental 
statements of the case in June 2006.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves an effective date, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as the claims for a 
higher rating and TDIU are denied, the issue with respect to 
notice is moot.
 
The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, Social 
Security documents, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.

A.  Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).


1.  Increased Ratings for Right Knee

The veteran's service-connected right knee instability is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, a 30 percent rating 
is the maximum assignable under that code, and is warranted 
for severe recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  The Board notes 
that since Diagnostic Code 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The veteran's right knee arthritis is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5261, as 20 percent 
disabling.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma is rated as degenerative arthritis 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis, established by X-ray evidence, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the knee.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5261, limitation of leg extension is 
evaluated according to the following criteria: for extension 
limited to 10 degrees, 10 percent; for extension limited to 
15 degrees, 20 percent; and for extension limited to 20 
degrees, 30 percent, for extension limited to 30 degrees, 40 
percent and for extension limited to 45 degrees, 50 percent.

Limitation of motion of the knee may also be evaluated under 
diagnostic criteria on the basis of limitation of motion of 
leg flexion, pursuant to Diagnostic Code 5260.  Under that 
code, limitation of leg flexion is evaluated as follows: for 
flexion limited to 45 degrees, 10 percent; for flexion 
limited to 30 degrees, 20 percent; and for flexion limited to 
15 degrees, 30 percent.

The report of an October 2000 VA examination shows that the 
veteran currently used a hinged knee stabilizer brace with 
patellar cut out and used a cane for ambulation.  He reported 
that he had difficulty climbing stairs and generally had to 
take them one step at a time because of a lack of flexion, 
and because of instability of the right knee.  He reported he 
had difficulty driving and only drove short distances.  He 
reported complaints of having continuous pain, which he rated 
as 5 to 6 on a scale of 10.  The pain was not well relieved 
with medication and he rated flare-ups as 7 to 8, occurring 
with overuse with prolonged sitting, standing, or driving.  
The veteran reported that his activities of daily living were 
limited by his ability to be able to stand, ambulate and 
drive, but he remained independent for short distances.

On examination, his gait was very markedly antalgic favoring 
the right side.  He used his cane and knee stabilizer.  The 
right knee was diffusely swollen, and there was effusion 
present in the infra-patellar area.  There was very marked 
crepitance with any range of motion.  The examiner noted that 
the veteran was able to flex his knee to 100 degrees, 140 
degrees being normal.  Flexion was limited by pain and 
discomfort directly over the knee.  Lachman's test was 
positive.  There was definite pivotal instability of the 
right knee.  There was some mild discomfort in the popliteal 
fossa area, however, there was no evidence of answering 
tendonitis and no effusion in the popliteal fossa area. 

After examination, the report contains a diagnosis of severe 
degenerative joint disease of the right knee with joint 
effusion and instability; tear of the posterior horn of the 
lateral meniscus; evidence of chronic tear of the anterior 
cruciate ligament; and scars from previous arthroscopic 
surgery as well as right knee surgery; old scars are 
nontender, nonadherent and are nondisfiguring.  The examiner 
opined that there were no deficits on this examination which 
would prevent the veteran from managing his affairs in his 
own best interests.

During a March 2005 VA examination the veteran reported 
complaints that his right knee occasionally swells and gives 
away underneath him and buckles if he does not have the brace 
on.  On examination of the right knee there were some scars 
on the anterior surface of the knee, the longest was an about 
12 cm C-shaped scar on the medial side of the knee.  There 
was no apparent deformity or swelling.  There was some pain 
and tenderness on palpation associated with some crepitus.  
There was no mediolateral laxity, but the veteran expressed 
some tenderness on lateral flexion, lateral eversion of the 
right knee.  Deep tendon reflexes were equal and symmetrical, 
bilaterally.  The veteran was able to flex the right knee 
from 0 to 100 degrees, compared to a full range of motion of 
the left knee flexion, of from 0 to 140 degrees.  X-ray 
examination revealed moderate asymmetric articular cartilage 
loss and osteophyte formation; no significant knee effusion 
was seen.  The impression was osteoarthritis.  

The examination report contains a diagnosis that the veteran 
had a history of chronic right knee pain secondary to 
meniscus tear and is status post meniscectomy times two; the 
veteran also has degenerative joint disease of the knee 
joints.

In April 2005 the veteran was reexamined by the examiner from 
the March 2005 VA examination in order to obtain measurements 
and other information regarding the right knee.  On 
examination, the veteran was walking with the aid of a Donjoy 
hinged brace on the right knee and was using a cane to aid in 
ambulation.  The examiner noted the previously cited scar, 
and absence of apparent deformity or swelling.  The scar was 
without any significant deformity or disfigurement.  There 
was some slight pain and tenderness on palpation of the knee 
and he had some crepitus on palpation of the knee. There was 
no medial or lateral laxity of the knee joint.  The veteran 
expressed some pain and tenderness on lateral flexion of the 
knee.  He was able to flex the right knee from 0 to 110 
degrees, compared to being able to have full flexion of the 
left knee, from 0 to 140 degrees.  The veteran expressed 
slight pain and tenderness after repeated flexion and 
extension of the right knee.  The examiner concluded that the 
veteran had a slight decrease in range of motion of flexion 
of the right knee, and had some pain and tenderness with 
fatigue and weakness after repetitive movement; and also he 
supports his knee with braces, as well as a cane.

During an April 2006 VA examination, the veteran reported 
that his right knee symptoms had become progressively worse 
since onset of the condition.  Current treatment included 
pain medications, anti-inflammatories, brace, and cane.  The 
examiner indicated that the veteran was able to stand for 15 
to 30 minutes and was able to walk 1/4 mile.  The examiner made 
the following findings regarding the right knee joint.  There 
was deformity; giving away; instability; pain; stiffness; 
weakness; repeated effusion.  There were no episodes of 
dislocation or subluxation;   
The condition affected motion and necessitated use of a cane.  
The veteran's right knee disability was manifested by weekly 
severe flare-ups, which resulted in limitation of motion that 
was 80 percent worse than normal.  The veteran had swelling, 
and tenderness of the right knee.  Weight-bearing was 
abnormal and was affected by the disability.  

The veteran was able to flex against gravity from 0 to 100 
degrees, with pain beginning at 90 degrees.  Passive range of 
motion was from 0 to 140 degrees.  
With 10 repetitions of flexion, the veteran had increased 
pain but the range of motion of the knee was unchanged.  The 
veteran was able to extend the knee against gravity to 15 
degrees, lacking 15 degrees to zero extension, and he was 
unable to straighten the right knee.  

The examiner summarized the joint condition as bony joint 
enlargement, deformity, tenderness, painful movement, 
instability, and weakness.  There was crepitation.  There was 
medial/lateral instability of moderate degree.  
Anterior/posterior cruciate ligament stability in 30 degrees 
of flexion was normal.  Medial/lateral collateral ligament 
stability (varus/valgus) in neutral position was normal (no 
motion).  Medial/lateral collateral ligament stability 
(varus/valgus) in 30 degrees flexion was abnormal (motion), 
medial laxity.  There was no grinding, patellar abnormality, 
effusion, dislocation, or locking noted. There was meniscus 
abnormality (surgically absent meniscus).  Extension was 
limited to 15 degrees, and there was no additional limitation 
of motion on repetitive use.  

Leg length of the right leg was one-half inch shorter than 
the left leg; and there was quadricep atrophy on the right, 
being 1.5 inches smaller than the left side.  The report 
contains a diagnosis of instability of the right knee 
secondary to meniscectomy; and osteoarthritis of the right 
knee.

i.  Right Knee Instability

The veteran's recurrent subluxation and lateral instability 
of the right knee, as a residual of a meniscectomy of the 
right knee, is currently separately evaluated as 30 percent 
disabling under Diagnostic Code 5257.  This evaluation 
reflects severe recurrent subluxation or lateral instability.  
A 30 percent rating is the maximum assignable under that 
code.  The medical evidence shows complaints of the right 
knee giving way if the veteran does not wear his hinged knee 
stabilizer brace.  There are also VA examination findings 
showing evidence of giving way and instability of the right 
knee as discussed above.  The Board notes, however, that as 
reflected in the most recent VA examination report, the 
degree of instability was characterized as of moderate 
degree.  

Moreover, the currently assigned 30 percent disability rating 
is the maximum assignable under Diagnostic Code 5257.  
Therefore, an increase is not feasible under that code, which 
specifically addresses the condition of instability.  
Therefore, on a schedular basis, the veteran's claim for an 
increase in excess of 30 percent for his service-connected 
recurrent subluxation and lateral instability of the right 
knee, as a residual of a meniscectomy of the right knee, must 
be denied.  A higher schedular disability rating cannot be 
assigned for that condition.

ii.  Right Knee Arthritis

After a review of the record, the Board concludes that a 
rating in excess of 20 percent for right knee arthritis as a 
residual of a meniscectomy of the right knee, is not 
warranted.  The medical evidence shows complaints of right 
knee pain and weakness.  

The evidence shows that the most restricted extension of the 
right knee, as reflected in the April 2006 VA examination 
report, is extension to 15 degrees.  The examiner further 
stated in this regard that the veteran was unable to 
straighten the right knee.  This limitation of extension is 
exactly consistent with the currently assigned 20 percent 
rating.  See Diagnostic Code 5261.  There is no evidence of 
limitation of extension of the right knee to 20 degrees so as 
to  warrant a 30 percent schedular rating under Diagnostic 
Code 5261. 

The evidence further shows that the most restricted flexion 
of the right knee is to 100 degrees, as shown during most of 
the cited VA examinations.  There is no medical evidence 
showing flexion to be limited to 15 degrees, which would be 
necessary to warrant a 30 percent rating under Diagnostic 
Code 5260.  Notably, right knee flexion limited to 100 
degrees would not warrant a compensable rating under that 
code.

Thus, a rating in excess of 20 percent is not warranted for 
limitation of motion  because the demonstrated ranges of 
motion do not meet the criteria for a 30 percent rating under 
either Diagnostic Code 5260 or 5261.

Although the veteran's right knee disability is productive of 
pain, given the range of motion findings under both 
Diagnostic Codes 5260 and 5261, a rating greater than 20 
percent for the right knee is not appropriate.  Accordingly, 
as the veteran retained a range of motion from 0 to 100 
degrees of flexion, and lacking 15 degrees of extension, 
without evidence of significant weakness, fatigability or 
incoordination, and as the functional impairment otherwise 
associated with the veteran's right knee disorder is not 
shown to be in excess of that contemplated by the assigned 
evaluation of 20 percent, the Board concludes that a higher 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 for right knee 
disability is not warranted.  In making this determination, 
the Board has considered the overall severity of right knee 
disability as reflected by the two current separate ratings 
assigned for instability and arthritis.

The Board also considered assignment of a separate rating for 
the diagnosed surgically absent meniscus, under Diagnostic 
Code 5259.  That code allows for the assignment of a 10 
percent rating based on symptoms due to removal of semilunar 
cartilage (meniscus).  Also, Diagnostic Code 5258 provides a 
disability rating of 20 percent for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  The veteran's instability of the 
right knee, however, has been linked as secondary to the 
diagnosed surgically absent meniscus.  The veteran is already 
compensated for the instability.  Therefore, a separate 
rating for the absent meniscus under Diagnostic Code 5259 is 
not allowed as it would equate to evaluating the same 
disability under various diagnoses or manifestations 
("pyramiding") thereby overcompensating the claimant for the 
actual impairment of his earning capacity.  See 38 C.F.R. § 
4.14.  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's right knee disability. However, 
because the evidence shows that the veteran does not have 
ankylosis of the right knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 20 percent is not warranted 
under Diagnostic Codes 5256 or 5262.  There is also no 
medical evidence showing that the veteran's right knee is 
productive of genu recurvatum.  Thus, consideration under 
Diagnostic Code 5263 does not provide support for the 
veteran's claim.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue. 38 U.S.C.A. § 5107(b).

iii.  Consideration of Extraschedular Rating

The Board has considered whether the veteran's overall right 
knee disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996). In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the service-connected right knee disability.


2.  Increased Rating for Post-Operative Ganglion Scar of the 
Right Wrist

The RO has evaluated the veteran's post-operative ganglion 
scar of the right wrist under Diagnostic Code 7805, which 
addresses scars.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805.

The diagnostic criteria for evaluating skin disorders 
contained in the Schedule for Rating Disabilities changed in 
August 2002.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that if a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, as here, a determination as to whether 
the intervening change is more favorable to the veteran 
should be made.  If the amendment is more favorable, that 
provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.

Thus, VA must apply the regulatory version that is more 
favorable to the veteran. Therefore, the Board must evaluate 
the veteran's claim under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.

Under the former criteria of Diagnostic Code 7805, other 
scars (not covered by criteria of other diagnostic codes) 
would be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
Also under the former criteria, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001). 

Under the amended criteria of Diagnostic Code 7805, other 
scars will be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Also 
under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006). An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Id. at Note 1. A superficial 
scar is one not associated with underlying soft tissue 
damage. Id. at Note 2. Under Diagnostic Code 7804, a scar 
which is manifested as superficial and painful on examination 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage. Id. at Note 1. 

There is no specific rating code for a ganglion cyst or its 
residuals.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2006).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2006).

The reports of recent VA examinations in 2005 and 2006 
provide the most probative evidence regarding the current 
nature and severity of the veteran's the service-connected 
post-operative ganglion scar of the right wrist. 

The report of a March 2005 VA examination shows that the 
veteran reported a history that in 1964 a ganglion cyst was 
found and excised.  He denied having any complaints or 
symptoms after surgery.  He reported that he had a scar which 
caused no problems; and that he had full range of motion.  He 
denied having any numbness, weakness, or swelling of the 
right wrist or hand.  The examiner noted that the veteran did 
not use any prosthesis for the right wrist.

On examination, a small scar on the dorsal surface of the 
right wrist was present, which was unremarkable and without 
any significant deformity or any keloid formation; and the 
veteran had a good range of motion in relation to joint 
examination guidelines for the wrist.  After examination, the 
report contains a diagnosis of a history of ganglion cyst 
removed from the right wrist without any significant sequela 
and no evidence of any acute inflammation or infection.  The 
veteran denied any symptoms with range of motion of the 
wrist.  The examiner opined that the scar was unremarkable 
without any significant sequelae and no evidence of any 
decreased range of motion or any arthritis; and therefore, 
the right wrist ganglion cyst is insignificant.

The veteran was reexamined in April 2005 in order to obtain 
measurements and other information regarding the scar.  The 
examiner found that the scar was very faint and barely 
visible.  It measured 1.5 cm in length and 2 to 3 mm at 
maximum width.  It was located on the posterior surface of 
the right wrist at the ulnar process at the end of the ulna.  
There was no evidence of any significant deformity; and no 
evidence of any keloid formation, swelling, edema, deformity, 
or disfigurement resulting from the scar.  The veteran stated 
that he had no problem with the scar and it did not bother 
him.  

The veteran had a full range of motion of the right wrist 
with dorsiflexion from 0 to 70 degrees; plantar flexion from 
0 to 80 degrees; radial deviation from 0 to 20 degrees; and 
ulnar deviation from 0 to 45 degrees.  The veteran did not 
express any pain on repetitive movement of the right wrist.  
The examiner concluded that the surgical scar of the right 
wrist was unremarkable; the wrist had a full range of motion; 
and there was no pain, fatigue, weakness or lack of endurance 
after repetitive movement of the right wrist.

During an April 2006 VA examination, range of motion (in 
degrees) of the right wrist was found to be as follows: 
palmar flexion from 0 to 40; dorsiflexion (extension) from 0 
to 45; radial deviation from 0 to 22; and ulnar deviation 
from 0 to 28.  With each there was no additional limitation 
of motion on repetitive use.  The examiner also found no loss 
of a bone or part of a bone, no recurrent dislocations, no 
inflammatory arthritis, and no ankylosis.  After examination, 
the examiner opined that the right wrist ganglion scar had 
minimal effect on the function of the right wrist.  The 
examiner opined that even though the right wrist had 
limitations in range of motion, in his opinion due to the 
minor nature of the scar, the limitations in motion were not 
related to the scar of the ganglion cyst surgery.

The Board determines that the current disability picture 
resulting from the veteran's post-operative ganglion scar of 
the right wrist does not approximate the requirements for a 
10 percent rating under the old or new criteria.  As the 
requirements for compensable evaluation are not met, a 
noncompensable rating is appropriate.  38 C.F.R. § 4.31.  

The medical evidence does not show any significant limitation 
of function of the wrist associated with the post-operative 
ganglion scar of the right wrist.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001), (2006).  The veteran has stated 
that the scar disability caused no problems and that he had 
full range of motion.  Recent VA examiners have found either 
a full range of motion of the wrist, or limitations in range 
of motion unrelated to the scar of the ganglion cyst surgery; 
and there is no evidence of arthritis, or additional 
limitation of motion on repetitive use.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2006).

There is no evidence that the residual scar meets any 
criteria warranting a 10 percent disability rating under the 
old or revised diagnostic criteria.  There is no evidence of 
a scar which is either superficial, poorly nourished, with 
repeated ulceration; or superficial, tender, and painful on 
objective demonstration.  See C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2001).  Similarly, under the amended 
diagnostic criteria, there is no evidence of a scar which is 
either superficial and unstable, or superficial and painful 
on examination.  See C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2006).  

Also, the scar consists an area of a mere 1.5 cm in length by 
2 to 3 mm at maximum width.  As such, the scar does not meet 
a threshold requirement to be considered for a compensable 
rating under criteria of C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (2006).  

Lastly, there is no suggestion in the evidence of any other 
conditions associated with the post-operative ganglion scar 
of the right wrist on which to base an increase.  In 
particular, there is no evidence of any nerve symptomatology 
associated with the scar disability to warrant consideration 
under applicable diagnostic criteria for evaluating diseases 
of the peripheral nerves.  See 38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8515 (the provision addressing problems with 
the median nerve), incomplete paralysis of the median nerve 
of the major or minor hand warrants a 10 percent rating when 
mild. The veteran has stated that he had no problems, and 
denied any numbness, weakness, or swelling.  The medical 
evidence of record revealed no objective finding of 
neurological deficits in the veteran's upper right extremity, 
including sensory loss.  Thus, a rating under Diagnostic Code 
8515 is not warranted.

Based on the foregoing, the Board concludes that the 
veteran's post-operative ganglion scar of the right wrist is 
not manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for a compensable rating 
under either the old or new criteria.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, which therefore must be denied.

B.  Entitlement to a TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

Service connection is currently in effect for residuals of 
medial meniscectomy of the right knee with arthritis, which 
is assigned separate ratings for (1) recurrent subluxation 
and lateral instability of the right knee, evaluated as 30 
percent disabling, and (2) right knee arthritis, evaluated as 
20 percent disabling; and service connection is in effect for 
post-operative ganglion scar of the right wrist, which is 
evaluated as zero percent disabling.  The combined disability 
rating for the service-connected disabilities is 40 percent.  
Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2006).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  38 C.F.R. § 
4.16.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application received in August 
2000, he reported that he had 12 years of school including 
four years of high school, and training in welding, 
carpentry, and pipe welding.  He reported that he was 
employed from 1992 to August 1999 as a house-keeper at 
Dickenson County Medical Center.

During a March 2005 VA examination, the veteran reported that 
he worked in an iron foundry from 1968 to 1975, and then in a 
coal mine from 1975 to 1981.  He worked with machinery from 
1985 until 1993, and then he worked as a housekeeper at 
Dickenson County Medical Center from 1993 until 1997.  He 
stated that he was placed on Social Security Disability 
because he injured his neck while working in the hospital 
while moving a cooler that fell and hurt his neck.  He stated 
he was placed on disability for those reasons.  

The examiner noted that the veteran had other medical 
problems unrelated to service, including degenerative disk 
disease of the cervical spine, depression, hypertension, 
hypercholesterolemia, and chronic dizziness.  The examiner 
opined indicating that these conditions in conjunction with 
the right knee condition resulted in the veteran being 
disabled; however, he can perform desk jobs that would not 
require any prolonged standing or any strenuous activity.

In a July 2005 addendum to the March 2005 examination report, 
a physician assistant, certified, provided an opinion as to 
whether the veteran is employable without regard to his age 
or impact of any non-service-connected disabilities.   That 
examiner opined that the veteran was employable in some type 
of capacity which would not require prolonged standing, 
walking or prolonged sitting, based on his right knee 
disability.  The examiner stated that however, given the 
veteran's training and geographic locale, it would be highly 
unlikely that he would be able to find any type of position 
such as this.

In a September 2005 memorandum a medical doctor commented on 
the July 2005 addendum and March 2005 examination report with 
respect to their potential for resulting confusion.  He 
concluded with an opinion that a complete evaluation had been 
accomplished and in the opinion of two providers here, the 
veteran's service-connected disabilities alone do not disable 
him from any and all gainful employment.
 
During an April 2006 VA examination of the veteran's service-
connected disabilities, the examiner also provided an opinion 
as to the issue of employability.  The examiner opined that 
the right wrist ganglion scar had minimal effect on the 
function of the right wrist; and would not limit employment.  
He also opined that the right knee evidences severe 
osteoarthritis and limitations which would preclude any job 
that required standing or walking but would not limit jobs 
that were sedentary in nature. 

A Social Security Disability and Transmittal form shows that 
the Social Security Administration determined the veteran was 
disabled.  The primary diagnosis was osteoarthrosis.  Review 
of the associated records indicates that the disability 
determination was based on a non-service-connected cervical 
spine disability.

In summary, the veteran has other conditions for which 
service connection is not currently in effect which have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.  

Above, the Board has considered the disabling manifestations 
of the veteran's service-connected (1) recurrent subluxation 
and lateral instability of the right knee, (2) right knee 
arthritis, and post-operative ganglion scar of the right 
wrist.  After considering all of the evidence, including the 
opinions discussed in this section, the Board concludes that 
the evidence does not show that the veteran is incapable of 
performing the physical and mental acts required by 
employment due to his service-connected disability.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected right knee and right wrist 
disabilities-some factor exists that takes this veteran's 
case outside the realm of the usual so as to render 
impracticable his schedular ratings.

In this case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's right knee 
instability and arthritis.  Regarding the right knee 
instability, although this is evaluated at a 30 percent level 
(maximum rating under the relevant code), reflecting severe 
disability, the most recent VA examination findings 
characterize the veteran's right knee instability only as of 
moderate degree.  With respect to the right knee arthritis, 
the schedular rating criteria provide for a range of ratings 
up to 30 percent for flexion limited to 15 degrees; and up to 
50 percent for extension limited to 45 degrees.  Thus the 
schedular rating criteria are not inadequate to rate the 
veteran's right knee instability or arthritis; they provide a 
range of ratings above that indicated by the current 
manifestations in the case of instability, or above that 
assigned, in the case of arthritis.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5257, 5260, 5261.

Further, the evidence shows that the right knee disability 
might limit him to sedentary employment.  This is reflected 
in more than one VA examination report discussed.  However, 
this is insufficient to show that the service-connected 
disability precludes sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings. Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Specially Adapted Housing or a Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

In this case, the Board has reviewed all the evidence of 
record, including but not limited to statements by the 
veteran as well as VA and private treatment records and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  Of particular probative value is the 
report of VA examination in April 2006, which contains an 
opinion specifically addressing this issue.  In that 
examination report the examiner opined that the veteran does 
need to use a brace to his right knee and a cane for 
propulsion, however, he is ambulatory to the extent that he 
can walk up to 1/4 mile with his present limitations.  The 
examiner further opined that the veteran did complain of some 
pain and limitation in both upper extremities, however, he 
walked as noted above, and had good balance and coordination 
with his brace and cane.

The veteran's only service-connected disabilities are his 
right knee instability (rated 30 percent) and right knee 
arthritis (rated 20 percent), and his post-operative ganglion 
scar of the right wrist, evaluated as zero percent disabling.  
As determined above, the veteran is not entitled to service-
connected compensation for permanent and total disability due 
these service-connected disabilities.  He therefore fails to 
meet the threshold criteria required for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809.  
 
In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809(a).

Service connection has not been granted for blindness or for 
any disability resulting in anatomical loss, or the loss of 
use, of an upper extremity. Further, the veteran is not 
entitled to service-connected compensation for permanent and 
total disability.  Thus, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a cannot be granted.


ORDER

Entitlement to a rating in excess of 30 percent for recurrent 
subluxation and lateral instability of the right knee,  is 
denied.

Entitlement to a rating in excess of 20 percent for right 
knee arthritis is denied.

Entitlement to a compensable rating for post-operative 
ganglion scar of the right wrist is denied.

Entitlement to TDIU is denied.

Entitlement to eligibility for specially adaptive housing or 
a special home adaptation grant is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


